DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 07/23/19
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends on the automatic disinfection machine of claim 1. Applicant recites “a treatment apparatus”. The examiner is unable to ascertain what structural limitation are or are not included in claim 13. And therefore, the metes and bounds of clam 13 cannot be determined. It respectfully requested that claim 13 be amended to recite all the structural limitations of claim 1.
Method claim 15 depends on machine claim 1. The examiner is unable to ascertain what structural limitation are or are not included in claim 15. And therefore, the metes and bounds of clam 15 cannot be determined. It is respectfully requested that method claim 15 be made in independent form including all the structural limitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 2006/0118039 A1).
Regarding claim 1, Cooper discloses an automatic disinfection machine (Fig.1) for the controlled disinfection of the skin of a patient [0003], comprising:
- a treatment chamber (Fig.1:10) for accommodating the body part with the skin to be disinfected,
- an electrically controllable disinfecting device (Fig.2:140 and 190) for disinfecting the skin,
- a recording device (Fig.2:210) for recording the disinfection of the skin in the form of disinfection data,
- a data processing control device (Fig.2:90) for controlling the disinfecting device and the recording device,
wherein the control device [0018] is designed to affect the disinfection of the skin by controlling the disinfecting device,
record the disinfection of a skin section [0016-0017] of the skin in the form of disinfection data by controlling the recording device.

Regarding claim 3, Cooper discloses that the sensor device is an image capture device [0016-0018], and wherein the control device is designed to record at least one image of the skin section by means of said image capture device in the form of image data (Fig.2:210) forming a component part of the disinfection data.
Regarding claim 4, Cooper discloses that the disinfecting device comprises a spray device (Fig.2:140) configured to deposit a liquid disinfectant directed onto the skin section.
Regarding claim 5, Cooper discloses that the recording device comprises a sensor device (Fig.2:210) by means of which a measurement characterizing the disinfection quality can be made on the recording device.
Regarding claim 6, Cooper discloses that the recording device comprises a detection device by means of which at least one disinfection parameter characterizing the operation of the disinfecting device is queried at least once during the automatic disinfection and saved [0016-0018].
Regarding claim 7, Cooper discloses that the disinfection parameter characterizes the operations executed, the energy consumed, an output of the disinfecting device or the power input during the disinfection [0016-0018].
Regarding claim 8, Cooper discloses that the sensor device comprises at least one sensor controlled by the control device (Fig.2:210, 220, and 90) which is arranged during the realization of the disinfection by the disinfecting device between the disinfecting device and the skin of the patient so as to measure the disinfecting action.

Regarding claim 10, Cooper discloses that the control device [0016-0018] is designed to determine whether a performed disinfection is acceptable on the basis of one criterion, wherein the criterion allows for the comparison of a disinfection variable to at least one predetermined reference value.
Regarding claim 11, Cooper discloses that the control device [0016-0018] is designed to re-disinfect the same section of skin as a function of the disinfection variable by controlling the disinfecting device.
Regarding claim 12, Cooper discloses that the control device [0016-0018] is designed to use the disinfection data or data derived therefrom to form certificate data certifying and storing the disinfection as performed.
Regarding claim 13, Cooper discloses a treatment apparatus for treating a patient on a skin section having the automatic disinfection machine [0016-0018].
Regarding claim 14, Cooper discloses a cannulation robot for the automatic cannulation of a blood vessel located under the disinfected skin section [0016-0018].
Regarding claim 15, Cooper discloses a method for the controlled disinfection of the skin section of a patient, utilizing the automatic disinfection machine, comprising the steps:
- automatically disinfecting the skin section by means of controlling an electrically controllable disinfecting device (Fig.2:90 and 190); 
- recording the disinfection of the skin section in the form of disinfection data by means of controlling a recording device [0016-0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798